Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The restriction of the previous office action is incorporated by reference here and made final.
Claims 5-8 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 12/8/2021.  No traversal arguments regarding the restriction of these claims was presented.
Applicant's election with traverse of group III (claims 3 and 4) in the reply filed on 12/8/2021 is acknowledged.  The traversal is on the ground(s) that they are related based upon the acid generation function of the photoacid generator.  This is not found persuasive because in the case of the single layer embodiments, the photogenerated acid reacts with the electrically conductive polymer precursor in its immediate vicinity to generate the conductive pattern, which in the two layer embodiment elected, the photogenerated acid migrates into a separate layer under the influence of Fick’s law to react with the electrically conductive polymer precursor in the second layer, so they function in a different manner. Additionally, the different inventions have acquired a separate status in the art as evidenced by their different classification and divergent subject matter, specifically the diffusion of the acid into the different layer prior to reaction with the conductive polymer.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1 and 2 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 12/8/2021.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Ihara et al., 20110209906, in view of Iwasaki 20030087179, Inomata et al. 20040126696 and Lee et al. 20030134222.
Ihara et al., 20110209906 teach in example 1-1, a PPET substrate which is coated with a conductive polymer –Poly(3,4-ethylenedioxythiophene) which subsequently overcoated with a novolac/naphthoquinonediazido photoresist.  This is exposed, developed in aqueous alkaline solution (KOH/K2CO3), washed, post baked and the result subjected to an etching process.  The resist is then striped form the surface of the conductive polymer using a liquid stripper.  [0132-0140].  Useful conductive polymers including polyanilines, polythiophenes, and the like are disclosed at [0059-0062]. Any resist can be used including photoresists or dry film resists [0077,0096-0099]. 
	Iwasaki 20030087179 establishes that naphthoquinonediazides are known to generate acid in response to exposure to light/radiation [0094]. The addition of fluorine or silicon containing surfactants to the compositions is disclosed to improve coating and development [0108].

Lee et al. 20030134222 teach naphthoquinonediazido photoresists, which include thermal acid generators  (abstract).  Useful thermal acid generators include sulfonic esters such as cyclohexane toluene sulfonic acid ester, cyclohexane methyl sulfonic acid ester, cyclohexane propyl sulfonic acid ester, cyclohexane octyl sulfonic acid ester and cyclohexane camphor sulfonic acid ester (note the recitation of these acid proliferation agents at [0251,0256] of the prepub of the instant application), which are added in amounts of 01-to 10 parts based upon the polymer to ensure the cured composition has the appropriate flow (hardness) and has the proper adhesion  [0049-0051].  The addition of surfactants to the compositions is disclosed to improve coating and development [0066]. These also inherently serve as release agents.
	It would have been obvious to modify the laminate of example 1-1 of Ihara et al., 20110209906 by adding thermal acid generators to the naphthoquinonediazido photoresist such as those taught by Inomata et al. 20040126696 and/or Lee et al. 20030134222 to ensure complete curing and proper adhesion of the naphthoquinonediazido photoresists with a reasonable expectation of gaining these benefits.  Iwasaki 20030087179 establishes that naphthoquinonediazides are known to generate acid in response to exposure to light/radiation [0094]
	In addition to the basis above, it would have been obvious to add fluorine or silicon containing surfactants to the resulting naphthoquinonediazido photoresists as taught by Lee et al. 20030134222 and Iwasaki 20030087179 to improve coating.  These will inherently act as release agents.



Claims 3 and 4  are rejected under 35 U.S.C. 103 as being unpatentable over Nagayama et al. 20060244368, in view of Poot et al. 3522049, Inomata et al. 20040126696 and  Lee et al. 20030134222.
Nagayama et al. 20060244368 in example 1, teaches a polyaniline layer coated upon a support and then coated with a diazo based resist AZ6112 which is then exposed and developed in a alkaline/basic solution, which modifies the conductivity of the uncovered portions of the polyaniline and then the resist is stripped using a solvent [0080-0085], The conductivity of the polyaniline can be changed by dipping in acid or base (developer) [0073].
Poot et al. 3522049 teaches photoresists which include a photoacid generator and a polymer which changes in solubility upon treatment with an acid (1/67-2/3). The photoacid generators disclosed include quinone diazides (2/30-3/73). The photoacid generator and acid sensitive polymer can be in different layers which improves stability. The acid generating layer and the polymer containing layer can be contacted during and/or after exposure (5/19-40).
It would have been obvious to one skilled in the art to modify the laminate of Nagayama et al. 20060244368 by adding thermal acid generators to the naphthoquinonediazido photoacid generator such as those taught by Inomata et al. 20040126696 and/or Lee et al. 20030134222 to ensure sufficient acid generation proper adhesion of the naphthoquinonediazido photoresists with a reasonable expectation of gaining these benefits noting the disclosure at [0078] of Nagayama et al. 20060244368 that the conductivity of the polyaniline can be changed by contacting with acid or base, the use of an acid generating resist in the examples of Nagayama et al. 20060244368 and 
In addition to the basis above, it would have been obvious to add fluorine or silicon containing surfactants to the resulting naphthoquinonediazido photoresists as taught by Lee et al. 20030134222 to improve coating. These will inherently act as release agents.


Discussion of other two layer references 
Parthasarathy et al. 20070176267 in example 2 describes a quartz substrate coated with a PEDOT layer and a layer including TFB (tetrafluoroborate ?) and photoacid generator -2 {bis(dodecylphenyl)iodonium hexafluoroantimonate}[0079-0080,0072]. Useful  photoacid generators are disclosed at [0031-0033] including sulfonates.  
Sasaki et al. 20030194619 is similar, but the resist is coated first, the conductive polymer film and then an electron beam exposure where the conductive polymer acts to prevent charging.. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Martin J Angebranndt whose telephone number is (571)272-1378.  The examiner can normally be reached on 7-3:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MARTIN J ANGEBRANNDT/Primary Examiner, Art Unit 1737                                                                                                                                                                                                       January 3, 2022